HIGGINBOTHAM, J.
¶ 71. (concurring). I agree with the court's analyses and conclusions with respect to Teague's public records law claim and his constitutional claims alleging a denial of his equal protection rights and his rights to substantive and procedural due process. However, for the reasons that follow, I summarily reject Teague's claim brought under Wxs. Stat. § 19.70 on grounds that differ from the majority's.
f 72. In Part II of the majority opinion, the court concludes, applying a plain language interpretation to Wis. Stat. § 19.70, that the relief Teague seeks under that statute is unavailable. I write separately because the only pertinent argument that Teague advances in support of his position that he is entitled to the relief that he seeks under § 19.70 is not fully developed. It is this court's practice to not address arguments that are not fully developed and I would follow that practice in this case. See State v. Pettit, 171 Wis. 2d 627, 646-47, 492 N.W.2d 633 (Ct. App. 1992) (court of appeals may decline to address inadequately developed arguments). For that reason, I agree that Teague's arguments that he is entitled to declaratory and injunctive relief pursuant to § 19.70 should be rejected. However, I do not join in the majority's statutory analysis on this topic because it is unnecessary to the resolution of this issue.
f 73. Teague devotes a significant part of his brief on appeal challenging the bases that the circuit *588court relied on in dismissing Teague's request for an order pursuant to Wis. Stat. § 19.70, requiring DOJ to either correct or supplement the criminal history reports it will release moving forward. At oral argument before this court, Teague continued his objection to the court's dismissal of his request for an order, but as the majority correctly states, it was difficult to determine precisely what form of relief Teague requests under § 19.70. In any event, assuming for the sake of argument that Teague correctly argues that the circuit court's decision to dismiss Teague's § 19.70 claim was in error, Teague does not explain why the court's errors entitle him to the relief that he seeks from DOJ.
¶ 74. And then, on the topic that the majority addresses that goes to the heart of this case, Teague does not present a fully developed argument. In a nutshell, Teague argues that because DOJ knows that Teague does not have a criminal record based on Teague's challenge, DOJ improperly "continues to associate [ATP's] felony record with Teague's personally identifying information." Teague then, in conclusory fashion and without any statutory analysis, asserts that Wis. Stat. § 19.70 requires DOJ to either stop disseminating ATP's criminal record in response to a request for information using Teague's name "or otherwise comply with the law." Teague does not tell us what other "law" obligates DOJ to provide the relief Teague seeks.
¶ 75. Teague's argument ends there, and the argument he makes in his reply brief on the topic of Wis. Stat. § 19.70 is even less developed.
¶ 76. I see no reason to develop Teague's arguments for him. I acknowledge that the majority's analysis on this topic is thorough and a product of *589careful deliberation and thoughtfulness. However, it is readily apparent that Teague does not think that his Wis. Stat. § 19.70 claim deserves the attention that the majority gives; otherwise, Teague would have developed an argument applying a statutory analysis to undisputed facts in an effort to persuade this court why we should adopt his position on this topic. I see no reason to spend more time on the topic than Teague apparently believes it deserves.
¶ 77. Accordingly, I concur.
¶ 78. I am authorized to state that Judge Gary Sherman joins this concurrence.